DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, Daniel J. Bezdjian on 02/23/2021.
The application has been amended as follows: 
Claim 1. A memory device, comprising a memory material adjacent a first conductive material, sidewalls of the memory material and the first conductive material are substantially coplanar; a second conductive material adjacent the memory material and on a side of the memory material opposite the first conductive material; and at least one dielectric material substantially surrounding all sides of the memory material.
Claim 18. A memory device, comprising: a first conductive material; a second conductive material; and a memory material between the first conductive material and the second conductive material, the memory material substantially free of interfaces with any electrically conductive materials, sidewalls of the memory material aligned with sidewalls of the first conductive material.

Status of Claims
Claims 1 and 18 are corrected by the examiner’s amendment above.
Claims 1-12 and 15-20 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Hisamoto et al., US 5,355,330 discloses all limitations of claim 1 except for “sidewalls of the memory material and the first conductive material are substantially coplanar.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 12, Cheung et al., US 7,646,559 taken with Hisamoto discloses all limitations of claim 12 except for “a dielectric material between the memory material and each of the first conductive material and the second conductive material; a liner on the memory material, wherein the liner does not contact the dielectric material.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 18, Hisamoto discloses all limitations of claim 18 except for that “sidewalls of the memory material aligned with sidewalls of the first conductive material.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893